DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-50, 59-68, and 77-86 have been cancelled.  Claim 88 has been newly added.

Applicant's arguments filed 6/6/2022 have been fully considered.

The rejection of claims 51, 64-68, 73, and 77 under 35 U.S.C. 102(a)(1) as being anticipated by Jung et al. is withdrawn in view of the claim amendments.
The rejection of claims 51-59, 61, 64-68, and 73-79 under 35 U.S.C. 103 as being unpatentable over Kufer et al. (U.S. Patent Application Publication 2005/0136050) in view of Murphy et al. (U.S. Patent Application Publication 20200239576,  Daly et al. (WO 2014/004427), and Jung et al. is withdrawn in view of the claim amendments.
The prior art references do not disclose the sequences now recited in the claims.

Election/Restrictions
In the reply filed on 11/16/2021 applicant elected without traverse the invention of Group I and the bispecific antibody species where the EGFR antibody had the heavy chain CDRs of SEQ ID NOS: 4/6/8 and the light chain CDRs of SEQ ID NOS: 18/20/22 and the CD28 antibody had the heavy chain CDRs of SEQ ID NOS: 12/6/14 and the light chain CDRs of SEQ ID NOS: 18/20/22.
Claims 70-72 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species , there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/16/2021.

	Independent claim 51 is not a generic claim.  The claim recites a Markush grouping of four structurally distinct bispecific antibodies where the anti-CD28 antibody portion corresponds to part (a) and the anti-EGFR antibody portion corresponds to part (b)(i), part (b)(ii), part (b)(iii), or part (b)(iv).  The elected bispecific antibody corresponds to the anti-CD28 antibody of part (a) and the anti-EGFR antibody of part (b)(i).  Part(b)(i), part (b)(ii), part (b)(iii), and part (b)(iv) do not share a common structure (i.e. the same three light chain CDRs and the same three heavy chain CDRs required for antigen binding).  
As there is no generic claim, applicant is not entitled to consideration of additional species.  See restriction requirement mailed 10/7/2021.  Applicant’s response to the restriction requirement was without traverse and did not provide evidence or include an admission that the bispecific antibodies now recited in claim 51 were obvious variants.  The non-elected antibodies do not require all of the limitations of the elected antibody. 
The anti-EGFR antibodies of parts (b)(ii-iv) have not been searched. 

	 
Improper Markush Grouping
Claims 51 and dependent claims 52-58, 73-76, and 87-88 are rejected on the basis that claims 51 and 88 contain improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush groupings of claim 51 and 88 are improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:
With respect to claim 51, parts (b)(i-iv), the HCDR1 of SEQ ID NOS: 4, 32, 42, and 52, respectively, are structurally variant; the HCDR2 of SEQ ID NOs: 6, 34, 44, and 54, respectively, are structurally variant, and the HCDR3 of SEQ ID NOs: 8, 36, 46, and 56, respectively, are structurally variant.  Each set of HCDRs in part (b) (i.e. 4/6/8 (corresponding to the elected antibody); 32/34/36; 42/44/46; and 52/54/56) are likewise highly variant.  These three CDRs are required to form the antigen binding site for EGFR.
	With respect to claim 88, parts (b)(i-iv), the heavy chain sequences of SEQ ID NOS: 24, 38, 48, and 58, respectively, are structurally variant.
The four bispecific antibodies that bind to human CD28 and human EGFR: REGN7075, REGN6321, REGN6322, and REGN6323.  Each of these antibodies as reflected by the improper Markush groupings in claims 51 and 88 have different binding properties.  See for example, Table 14. 
As such, the four bispecific antibodies embraced by claim 51 do not share both a substantial structural feature and a common use that flows from the substantial structural feature (binding to both CD28 and EGFR with similar binding properties).  Again, the non-elected antibodies do not require all of the limitations of the elected antibody.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Claims 69 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The elected antibody against human EGFR having the HCVR of SEQ ID NO: 2 (having the CDRs of SEQ ID NOS: 4/6/8) and the LCVR of SEQ ID NO: 16 (having the CDRs of SEQ ID NOS: 18/20/22) is free of the prior art. 

Applicant is advised to amend claim 51 to remove parts (b)(ii), (b)(iii), and (b)(iv) and to amend claim 88 to remove parts (b)(ii), (b)(iii), and (b)(iv).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712. The examiner can normally be reached 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa